Exhibit 10.39

COGNOS INCORPORATED

AMENDMENT TO EMPLOYMENT AGREEMENT

(Peter Griffiths)

This Agreement made as of the 27th day of April 2007, between Cognos Limited
(“Cognos”) and Peter Griffiths (“You”) is entered into (a) in recognition of the
key role you play as a senior member of the executive at Cognos and (b) to
restate and amend the terms and conditions of your employment with Cognos as of
the date first written above.

The parties agree as follows:

Duties:

Cognos will employ you as Senior Vice President, Products (for the Cognos Group
of companies) located at its offices at Westerly Point, Market Street,
Bracknell, Berkshire and you accept that employment under the terms set out in
this Agreement. Your duties encompass your current responsibilities for the
development of Cognos product suite at Cognos Research and Development offices
located in Ottawa and other locations in the United States and the United
Kingdom. In the course of those duties and subject to your rights under
Section 11 of this Agreement, you may be appointed to positions with any one of
the associated companies of Cognos and You may be assigned different reporting
relationships, additional or other duties as may be reasonably required by
Cognos. You will remain a senior executive of Cognos Incorporated and will at
all times continue to report to and take direction as reasonably required by the
President or Chief Executive Officer of Cognos Incorporated.

You will devote your full time and attention to the business and affairs of
Cognos and its associated companies and will not, without consent in writing of
Cognos (which shall not be unreasonably withheld), undertake any other business
or occupation or become a director, officer, partner, employee or agent of any
other company, firm or individual.

You may, without the necessity of obtaining any consent, undertake activities of
a charitable or community nature and serve in any part-time or temporary post
with any charitable organization or professional association, as long as those
activities, in the sole discretion of Cognos, do not impair your ability to
fulfil your obligations in this Agreement.

You will well and faithfully serve Cognos and its associated companies and use
your best efforts to promote their interests.

Term:    This Agreement supersedes, amends and restates all prior agreements
relating to your employment with Cognos, or any of its subsidiaries or
affiliated companies. Despite the foregoing, your service with Cognos, or any of
its subsidiaries or affiliated companies is preserved and shall be deemed to
have commenced on June 1, 1993.

Relocation:    Cognos carries on its operations worldwide and during the course
of your employment the location of your employment (with your consent) and
reporting arrangements may be changed by Cognos. Your relocation expenses may be
reimbursed in accordance with the prevailing Cognos policy.

Hours of Work:    Your days and hours of work will be Monday to Friday at 7.5
hours per day. Starting time will be between 8.30 am and 9.00 am with the
finishing time between 5.00 pm and 5.30 pm with one hour for lunch. These days
and hours are subject to change by Cognos to meet its needs. You acknowledge
that your duties may require extra or irregular hours to fulfil company
requirements. There is no compensation for overtime except when authorised in
accordance with prevailing Cognos policy.

 

163



--------------------------------------------------------------------------------

Compensation & Performance Appraisal:

5.1    Your compensation will be your current salary as of the Effective Date
(“Base Salary”) and will subsequently be reviewed annually in accordance with
prevailing Cognos policy. You will continue to receive your current
cost-of-living factor (“COLA”) of 1.4 applied to your Base Salary. The COLA will
be reviewed not less than annually and adjustments made to reflect
cost-of-living in the area of your residence. Your salary will be deemed to
accrue from day to day and will be payable in the same manner as your peers at
the location at which you are employed. Your compensation for Cognos Fiscal Year
2006 and for any subsequent years will be established by either the President or
Chief Executive Officer of Cognos Incorporated prior to the commencement of each
such fiscal year.

5.2    You have no contractual entitlement to any increased or additional
compensation (including overtime) except in strict compliance with your
compensation plan; you have no right to the continuation or renewal of any
particular plan. You will be paid net of any statutory or authorised deductions.

Travel & Expenses:    Your duties may require you to travel away from home and
incur expenses in connection with that travel or other duties under this
Agreement. Cognos will reimburse you for all reasonable expenses incurred for
travel, accommodation and other incidental costs in accordance with its
prevailing travel and expenses policies.

Benefits and Other Administrative/Compensation Arrangements:

Cognos will place you and your family on its benefit plans and make arrangements
to pay or effect the other benefits, emoluments, facilities and services agreed
to be provided to you by Cognos in this Agreement.

You were entitled to annual vacation at rate of twenty-six (26) working days for
the Cognos holiday year ending on December 31, 2004 which was prorated for the
period from the June 1, 2004 to December 31, 2004. Your annual holiday
entitlement thereafter will rise and will be taken in accordance with the
prevailing Cognos policy.

As an employee of Cognos, you will continue to be eligible to participate in
prevailing (a) Cognos Employee Stock Option Plan, and (b) any pension
arrangement scheme available to Cognos employees.

You will be entitled to a Level A+ leased automobile (or car allowance if you so
wish) in accordance with the prevailing Cognos Car Policy.

As a senior Cognos executive, you are entitled to full reimbursement for tax
preparation assistance as well as advice relating to your relocation and
employment situation. This service will be provided to you by the Reading
offices of Deloitte.

The following general administrative and compensation arrangements will apply
during the term of your employment:

 

  (a)

You will be provided with office administration support and facilities
commensurate with your executive status;

 

  (b)

Any amounts subject to reimbursement must be supported by valid proof of
expense;

 

164



--------------------------------------------------------------------------------

  (c)

You will be responsible for any taxes imposed upon or in respect of the
compensation paid or the benefits and emoluments conferred on you under the
terms of this Agreement; and

 

  (d)

Any other matters relating to your employment relationship with Cognos will be
subject to this Agreement.

Policies:    In addition to the provisions of this Agreement, you will use your
best endeavours to adhere to all policies of general applicability to Cognos
employees. Cognos may amend or revoke the provisions of these policies as may be
necessary. You will be given reasonable notice of any policy amendment. Cognos
has a policy, which deals with disciplinary, and grievance procedures, copies of
which will be given to you on commencement of employment.

Confidential Information and Inventions:

For the purposes of this Section 9, Cognos includes Cognos Incorporated and its
subsidiaries. During the course of your duties, you will acquire information
about certain matters that are confidential to Cognos (including, for the
purpose of this Clause, any associated companies), including but not limited to:
(a) product design and development information, (b) names, addresses, buying
habits and preferences of current customers of Cognos as well as prospective
customers, (c) pricing and sales policies, techniques and concepts, and
(d) trade secrets and confidential information concerning the business
operations or affairs of Cognos, all of which information is "Confidential
Information" for the purposes of this Agreement. Confidential Information does
not include: (e) information generally available to or known to the public;
(f) information previously known to you; (g) information independently developed
by you outside the scope of this Agreement; or (h) information lawfully
disclosed to you by a third party. Confidential information belongs to Cognos.

You acknowledge that Confidential Information, if disclosed, could be used to
the detriment of Cognos. Accordingly, you will not disclose any Confidential
Information to any third party either: (a) during the term of your employment
with Cognos (whether under this Agreement or any predecessor or successor to
it), except as may be necessary for you to properly discharge your duties under
this Agreement, or (b) following the termination of your employment, however
caused, except with the prior written permission of Cognos. Any obligations of
confidentiality arising under previous agreements with Cognos are continued and
amended to conform with the terms of this Agreement.

Any inventions, discoveries, or copyrightable works developed, authored, made or
contributed to by you during the course of your duties, whether under this
Agreement or any predecessor or successor to it, including without limitation:
software source or object code (and any underlying algorithms or other
components), product or promotional material, manuals, contractual
documentation, and training or education materials (“Works”), are the sole and
exclusive property of Cognos or are hereby assigned to Cognos immediately upon
their creation, including without limitation, all copyright and other
intellectual property rights (including any future rights) in or to the Works.
You waive any and all moral rights you may have in any Works. At Cognos’
expense, you will execute any additional documents deemed necessary by Cognos to
apply for, transfer, assign or confirm its rights in or to the Works, whether
during or after the termination of this Agreement, however caused. You warrant
that any Work does not infringe the copyright or other rights of any third party
and that the rights you grant to Cognos in this Agreement are vested in you
absolutely and you have not previously assigned, licensed, or in any way
encumbered the Work. This Section is binding on your heirs, successors and
assigns and will survive the termination of this Agreement.

 

165



--------------------------------------------------------------------------------

Computer Security:    It is the policy of Cognos to adhere strictly to the
licensing conditions of any software or other copyright work that it uses. You
are required to comply with this policy. You will not copy or distribute for
your own use or for the use of any other person or company any software or other
copyright work used or developed by Cognos without (a) obtaining the
authorisation of your manager and (b) taking all reasonable precautions to
ensure that your use of the software neither corrupts nor destroys any existing
software or data.

11.    Termination:

11.01    You may resign your employment voluntarily upon giving thirty (30) days
prior written notice to Cognos. Cognos may waive the said notice by providing
you with pay in lieu of notice. Upon resignation, you will have no entitlement
to compensation except for unpaid Base Salary and vacation earned to the
effective date of resignation. All of your benefits will cease upon the
effective date of your resignation. For greater certainty, termination by you
for Good Reason shall not constitute a voluntary resignation.

11.02    Cognos may terminate your employment at any time for Just Cause without
notice or compensation in lieu of notice except for unpaid Base Salary and
vacation earned to the date of termination. All of your benefits will cease
immediately upon termination of your employment for Just Cause.

11.03    If your employment is terminated by Cognos without Just Cause
(including constructive dismissal) or you terminate your employment for any Good
Reason, then the following provisions shall apply:

(a)    Cognos will continue to pay your monthly Base Salary and monthly payments
equal to one twelfth (1/12) of your base target bonus (without applying any
applicable adjustments for the overall corporate performance of Cognos
Incorporated such as pursuant to the “Share In Success Program” of Cognos
Incorporated in effect as of the Effective Date or any replacement program), in
each case less statutory deductions, for eighteen (18) months from the date of
termination. Cognos may elect to pay this as a single lump sum payment;

(b)    Cognos will continue, to the extent permitted by its carriers, all
benefits for eighteen (18) months from the date of termination. In the event
that Cognos cannot continue to provide any benefit, it shall compensate you for
the reasonable cost of your obtaining the said benefit to the extent you can
obtain such benefit from a similar carrier;

(c)    You shall be entitled to be paid your target bonus as at the date of
termination (together with any applicable adjustments for the overall corporate
performance of Cognos Incorporated such as pursuant to the “Share in Success
Program” of Cognos Incorporated in effect as of the Effective Date or any
replacement program), pro-rated for the period up to the date of termination of
employment (such payment to be determined and made at the times that Cognos
generally determines and pays bonuses to its Senior Executives); and

(d)    Notwithstanding the terms of any plan or agreement to the contrary, all
of your entitlements or rights pursuant to any share option plan shall continue
to vest during the eighteen (18) month period following the date of termination,
and once vested shall be exercisable in accordance with the terms of the
applicable plan.

11.04    In the event that your employment is terminated by Cognos without Just
Cause or in the event that you terminate your employment for Good Reason and if
such termination by Cognos or by you occurs on or within twelve (12) months
following the date of any Change of Control, then, notwithstanding the terms of
any plan or agreement to the contrary, all of your entitlements or rights
pursuant to equity-based plans (including, without limit, share/stock option,
share/stock purchase, restricted stock or stock award), or any profit sharing,
bonus or incentive plan restricted stock plan shall automatically become fully
vested, and once vested shall be exercisable in accordance with the terms of the
applicable plan.

 

166



--------------------------------------------------------------------------------

11.05    The terms “Good Reason”, “Just Cause” and “Change of Control” will have
the meanings ascribed thereto in Schedule 1 of this Agreement.

11.06    Coincident with, or immediately following termination of your
employment, for whatever reason, you will surrender to Cognos any documents or
electronic media containing Confidential Information referred to in Section 9,
as well as any other property of Cognos in your control or possession (including
without limitation: vehicles, access passes, equipment, credit cards, keys,
books, records, reports, files, manuals, and literature) in good condition,
normal wear and tear excepted.

11.07    Except to the extent contemplated in Sections 11.03(a) and 11.03(c),
above, you shall not be entitled to any bonus or incentive payment which is not
earned as of the date of termination of your employment.

11.08    Immediately following termination of your employment, for whatever
reason, you will repay any outstanding debts or advances owing by you to Cognos
and you authorize Cognos to deduct the amount of those debts or advances from
any compensation amount payable to you following your termination. For greater
certainty, any unearned vacation taken will constitute an advance owed by you to
Cognos and any incentive payment, signing bonus or payment of relocation and/or
immigration expenses which becomes repayable due to termination of employment,
shall constitute a debt owed by you to Cognos.

11.09    You will not at any time after termination of your employment represent
yourself as being in any way connected or interested in the business of Cognos
or any of its group companies worldwide.

12.    Non-Solicitation of Employees:    You agree that you will not, during
your employment and for the period ending eighteen (18) months after the date
your employment is terminated, without the written consent of Cognos, directly
or indirectly (a) employ or retain as an independent contractor any employee of
Cognos Incorporated or any subsidiary or induce or solicit, or attempt to
induce, any such person to leave his or her employment, (b) contact or solicit
any designated customers of Cognos Incorporated or any subsidiary for the
purpose of selling to those designated customers any products or services which
are the same as, or competitive with, the products or services sold or licensed
by Cognos Incorporated or any subsidiary. For the purpose of this section, a
“designated customer” means a person who was a customer of the Cognos
Incorporated or any subsidiary at any time during the twelve (12) months
preceding the date that your employment terminated.

13.    Non-Competition:    You will not, during your employment and for the
period ending twelve (12) months after the date your employment is terminated,
directly or indirectly or in any manner whatsoever, including either
individually, or in partnership, jointly or in conjunction with any other
person, or as principal, agent, owner, consultant, contractor, employee,
executive, officer, director, advisor or shareholder: (a) be engaged in any
undertaking, or (b) have any financial or other interest (including an interest
by way of royalty or compensation arrangements) in or in respect of the business
of any person which carries on a business; or (c) accept employment with,
advise, render or provide services to, lend money to or guarantee the debts or
obligations of any

 

167



--------------------------------------------------------------------------------

person or entity that carries on a business or undertaking anywhere, that is in
competition with the products or services created, developed or under
development, manufactured or planning to be manufactured, marketed or planning
to be marketed, distributed or planning to be distributed, sold or planning to
be sold, by Cognos Incorporated or any subsidiary at the time of your
termination or within the six (6) month period prior to that date. Despite the
above, you may own not more than five percent (5%) of any class of securities of
an entity, the securities of which are listed on a recognized stock exchange or
traded in the over the counter market in the United States or Canada, that
carries on a business which is the substantially same as or which competes with
the business of Cognos Incorporated or any subsidiary or any of its
subsidiaries.

14.    Non-Disparagement:    In further consideration of the amounts and rights
granted or received or to be granted or received under this Agreement, you will
not, during the twelve (12) month period following the termination of your
employment (howsoever caused), utter, publish or broadcast any statements that
disparage Cognos Incorporated or any subsidiary (including its subsidiaries) or
be critical in any manner or fashion of Cognos Incorporated or any subsidiary or
its business, including without limitation, its business strategy, products,
management or employees.

15.    Legal Assistance:    You will, during this Agreement and for a period two
(2) years following its termination however caused, supply such information and
render such assistance as may be reasonably required by Cognos or any associated
company in connection with any legal or quasi-legal proceeding to which either
is or becomes a party. The foregoing will be at the full expense of Cognos,
including reasonable compensation and the expense of seeking the advice of
counsel in relation to such proceedings.

16.    Assignment of Rights:    The rights accruing to Cognos under this
Agreement will pass to its successors or assigns. Your rights under this
Agreement are not assignable or transferable in any manner except as required or
permitted by operation of law.

17.    Notices:    Any notice required or permitted to be given under this
Agreement will be given in writing by personal delivery, registered mail or by
facsimile, to you at your last known address and to Cognos at its head office to
the attention of the Human Resources Department.

18.    Severability:    If any provision or part of this Agreement is void, or
found to be, void, unenforceable or invalid by a court of competent
jurisdiction, its remaining provisions or parts will remain in full force and
effect.

19.    Amendment of Agreement:    Any amendment or modification of this
Agreement will be in writing and signed by the parties or it will have no
effect.

 

168



--------------------------------------------------------------------------------

20.    Governing Law:    This Agreement will be governed by and construed in
accordance with the laws of England.

 

AGREED to by COGNOS:

  AGREED to by YOU:

Signature:

  /s/ Robert G. Ashe   Signature:   /s/ Peter Griffiths

Printed Name:

  Robert G. Ashe   Printed Name:   Peter Griffiths

Title:

  President and Chief Executive Officer   Date:   April 27, 2007

 

169



--------------------------------------------------------------------------------

SCHEDULE 1

(DEFINITIONS)

 

1.

“Change of Control” means:

 

i.

Cognos Incorporated (hereinafter the “Corporation” for the purposes of this
Schedule) is amalgamated, merged, consolidated or reorganized into or with
another corporation or other legal person (excluding an Affiliate of the
Corporation), and as a result the holders of the voting shares immediately prior
to that transaction hold less than a majority of the voting shares after that
transaction;

 

ii.

any individual, entity or group acquires or becomes the beneficial owner of,
directly or indirectly, more than 50% of the voting securities of the
Corporation, whether through acquisition of previously issued and outstanding
voting shares, or of voting shares that have not been previously issued, or any
combination thereof, or any other transaction of similar effect;

 

iii.

the Corporation sells or otherwise transfers all or substantially all of its
assets to any other corporation or other legal person, and as a result the
holders of voting shares immediately prior to that transaction hold less than a
majority of the voting shares of the acquiring corporation or person immediately
after such transaction;

 

iv.

more than 50% of the voting shares become subject to a voting trust;

 

v.

a report is filed pursuant to the Canada Business Corporations Act or under the
Securities Act, Ontario or the Securities Exchange Act of 1934, as amended,
disclosing that any person (as defined in the applicable legislation) has become
the beneficial owner of securities representing more than 50% of the voting
shares; or

 

vi.

if, during any period of two consecutive years, the individuals who at the
beginning of that period are the directors of the Corporation cease for any
reason to be at least a majority of the membership of the Board, unless the
election, or the nomination for election by the Corporation’s shareholders, of
each director of the Corporation first elected during that period was approved
by a vote of at least two-thirds of the directors then still in office who were
also directors of the Corporation at the beginning of that period.

Provided that a Change in Control is deemed not to occur solely because any one
of the following entities either files or becomes obligated to make a filing or
submit a report contemplated above, namely: (i) Corporation, (ii) an entity in
which Corporation directly or indirectly beneficially owns 50% or more of the
voting securities, (iii) any Corporation sponsored employee stock ownership plan
or any other employee benefit plan of Corporation, or (iv) any corporation or
legal person similar to the foregoing which is approved by the Board of
Directors of Corporation prior to the occurrence of the event that, absent such
approval by the Board of Directors of Corporation, would have constituted a
Change in Control.

 

170



--------------------------------------------------------------------------------

2.

For the purposes of this agreement “Good Reason” means the occurrence of any of
the following:

 

  i.

Without your express written consent, the assignment to you of any duties
materially inconsistent with your position, duties and responsibilities with
Cognos, except in connection with the termination of your employment for Just
Cause or as a result of your death, disability or retirement;

 

  ii.

any material reduction in your annual Base Salary, benefits or perquisites, not
similarly applied to all senior executives of the Corporation;

 

  iii.

a material reduction in your ability to earn incentive compensation not
similarly applied to all senior executives of the Corporation excluding a
reduction caused by the failure of Cognos or you to meet incentive compensation
targets or goals;

 

  iv.

the failure to continue your participation in any share option, share purchase,
profit-sharing, bonus or other incentive compensation plan not similarly applied
to all senior executives of the Corporation unless a plan providing a
substantially similar opportunity is substituted;

 

  v.

the location of the Cognos’ facilities where you are based being relocated
(a) more than 50 km from its current location and (b) more than 50 km further
from your residence, and

 

  vi.

a Change of Control.

 

3.

“Just Cause” means:

 

  i.

the willful failure by you to perform your duties (other than by reason of any
bona fide disability) after having been notified by Company of the wilful
failure and being given a reasonable opportunity to rectify and discontinue such
failure;

 

  ii.

your gross misconduct involving the property, business or affairs of Cognos, or
in the carrying out of your duties or your theft, fraud or dishonesty;

 

  iii.

your material breach of this Agreement; or

 

  iv.

notwithstanding (i)-(iii), immediately above, any other conduct by you that
would be determined by the courts of England to constitute just cause from time
to time.

 

171